*764Contrary to the defendant’s contention, the resentencing court was not required to reconsider the propriety of the originally imposed term of imprisonment in view of the fact that the sentence would now include a period of postrelease supervision. The defendant did not overcome the presumption that the original sentencing court was aware, at the time it imposed the original sentence, that the sentence would include a period of postrelease supervision (see People v Stewartson, 63 AD3d 966 [2009]). Furthermore, because the resentencing court was not required to reconsider the imprisonment component of the defendant’s sentence, the defendant’s contention that the court improvidently exercised its discretion in declining to order an updated presentence report is without merit (see generally People v Kuey, 83 NY2d 278, 282 [1994]). Covello, J.E, Angiolillo, Balkin and Sgroi, JJ., concur.